Citation Nr: 9927289	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-23 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for basal cell 
carcinoma of the neck, claimed as due to exposure to Agent 
Orange.  

2.  Entitlement to an increased rating for a skin disorder, 
currently evaluated as 10 percent disabling.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for arthritis of the 
hands.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1965 to 
August 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1996 rating decision of the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
basal cell carcinoma of the neck, claimed as due to exposure 
to Agent Orange; denied service connection for sun damage to 
the skin; denied compensable ratings for a skin disorder and 
hearing loss; denied an increased rating for tinnitus; and 
found that new and material evidence had not been presented 
to reopen a claim for service connection for arthritis of the 
hands.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in September 1997.  At the hearing, he 
withdrew his appeal as to the issues of entitlement to 
increased ratings for hearing loss and tinnitus.  In a 
November 1997 decision, the hearing officer denied service 
connection for basal cell carcinoma of the neck, claimed as 
due to exposure to Agent Orange; granted a 10 percent rating 
for the veteran's skin disorder (including that claimed as 
due to sun damage); and found that new and material evidence 
had not been submitted to reopen the claim for service 
connection for arthritis of the hands.  

The issues of entitlement to service connection for basal 
cell carcinoma of the neck, and whether new and material 
evidence has been presented to reopen the claim for service 
connection for arthritis of the hands, are addressed in the 
Remand portion of this decision.  

The Board notes that, in a December 1998 rating decision, the 
RO confirmed the denial of service connection for dysthymia 
or depression, and denied service connection for basal cell 
or squamous cell carcinoma of the neck and ear, claimed as 
due to sun damage in service.  These issues are not currently 
certified for appellate review; therefore, they are not 
properly before the Board at this time and will not be 
addressed in this decision.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's skin disorder, most recently diagnosed as 
seborrheic dermatitis, is manifested by redness, scaling, and 
itching on his face and scalp; the condition does not result 
in constant itching or extensive lesions, and has not been 
described as disfiguring.  


CONCLUSION OF LAW

The criteria for an increased rating for the veteran's 
service-connected skin disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. § 4.118, 
Diagnostic Codes 7806, 7809 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records indicate that the veteran was seen on 
several occasions for complaints of a rash on his face.  He 
noted that it flared up in the sunlight, and became 
sensitive.  Occasionally, he had scaling.  Examination 
revealed an erythematous appearance, with butterfly 
distribution in the malar areas.  There were no ulcerations 
or discoid lesions present.  The initial clinical impression 
was photosensitive actinic dermatitis.  The examiner noted 
that he doubted discoid lupus was present.  Subsequent 
notations indicated a diagnosis of seborrheic dermatitis.  
Effective in March 1986, the veteran established service 
connection for lupus erythematosus discoid, and a 
noncompensable disability rating was assigned.  

Private treatment records from the Community Health Program, 
dated from November 1977 to September 1996, show that the 
veteran was seen for treatment of discoid lupus 
erythematosus, with good results.  Reports dated in October 
1994, February 1995, and September 1995 indicate that three 
squamous cell carcinomas, in situ, were removed from his neck 
and ear.  The reports also indicate that he had solar 
keratosis on the right bridge of his nose and the right 
cheek.  

At a VA examination in November 1995, the veteran reported a 
history of a "butterfly" rash on his face since 1966.  It 
was diagnosed as discoid lupus.  At present, he complained of 
an itchy rash on the hair-free areas of his scalp.  Clinical 
evaluation revealed a maculo-papular rash over the veteran's 
scalp, with scars on his right neck and left ear after 
removal of basal cell carcinomas.  The diagnoses were:  
status post removal of three basal cell carcinomas; and a 
history of discoid lupus erythematosus.  

At a personal hearing before a hearing officer at the RO in 
September 1997, the veteran testified that the skin in the 
center of his face was red.  He believed that it took away 
from his personal appearance.  In addition, he felt that 
people thought he had a drinking problem because of the 
redness.  The rash on his face caused some itching, but not 
that much.  Sometimes the rash appeared on his chest, but it 
was mostly on his face.  He said he used topical creams to 
treat the condition.  

At a VA dermatological examination in October 1997, the 
veteran complained of redness on his face, which had begun in 
1966.  He reported that he treated the condition with Hyton 
and Lotrimin, and he generally had no pain.  Clinical 
evaluation revealed erythema and scales on the veteran's 
nasal bridge and cheeks.  Some scaling in the scalp was 
noted.  There was no ulceration, and there were no associated 
systemic manifestations.  The diagnosis was seborrheic 
dermatitis.  

II.  Analysis

The Board finds the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
has held that, when a veteran asserts that a service-
connected disability has increased in severity, the claim for 
an increased rating is generally well grounded.  See Arms v. 
West, 12 Vet.App. 188, 200 (1999), citing Proscelle v. 
Derwinski, 2 Vet.App. 629 (1992).  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity. In determining the current level of impairment, the 
disability must be viewed in relation to its history. 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Also, 
where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The Court of Appeals for Veterans Claims has also stated 
that, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet.App. 55 (1994).  In evaluating the 
veteran's claims, all regulations which are potentially 
applicable through assertions and issues raised in the record 
must be considered.  See Schafrath v. Derwinski, 1 Vet.App. 
589 (1991).  

The rating decisions in the claims file reflect that the 
veteran's service-connected skin disorder encompasses various 
diagnoses, including discoid lupus erythematosus, solar 
keratosis, and seborrheic dermatitis which was claimed as 
sun-damaged skin.  At present, the disorder is evaluated 
under the provisions of Diagnostic Code (DC) 7809 of VA's 
Schedule for Rating Disabilities, at 38 C.F.R. § 4.118.  DC 
7809 pertains to "discoid lupus erythematosus."  Under this 
diagnostic code (rated analogous to eczema under DC 7806), a 
noncompensable rating is assigned for a skin disorder 
manifested by slight, if any, exfoliation, exudation, or 
itching, if on a non-exposed surface or small area; a 10 
percent rating is appropriate when there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area; and a 30 percent rating is warranted if the 
skin disorder is manifested by constant exudation or itching, 
extensive lesions, or marked disfigurement.  

Based upon the evidence of record, the Board finds that the 
medical evidence of record does not indicate that the 
veteran's skin disorder results in exudation, constant 
itching, extensive lesions, or marked disfigurement.  
Therefore, an increase to the next higher rating of 30 
percent is not warranted at this time.  While the veteran's 
skin disorder includes itching and objective evidence of 
lesions which have been diagnosed as solar keratosis, these 
symptoms have not been shown to be manifested to the degree 
necessary for a 30 percent rating.  While we appreciate the 
veteran's sincere belief in the merits of his claim, the 
actual objective findings do not support an increased rating 
for his skin disorder.  The Board concludes that the 
preponderance of the evidence is against the claim and, 
therefore, an increased rating may not be assigned.  


ORDER

An increased rating for the service-connected skin disorder 
is denied.  



REMAND

Initially, the Board notes that, as correctly pointed out by 
the veteran's service representative in his June 1999 
Informal Hearing Presentation, the RO did not provide the 
veteran all pertinent regulations which applied to his claim 
for entitlement to service connection for basal cell 
carcinoma of the neck, claimed as due to exposure to Agent 
Orange, in either the May 1997 Statement of the Case (SOC) or 
the November 1997 Supplemental Statement of the Case (SSOC).  
In particular, he was not informed of the provisions of 
38 C.F.R. § 3.309(e), which pertains to diseases associated 
with exposure to certain herbicide agents.  This procedural 
defect must be remedied by the RO before the Board may 
proceed with our appellate review.  

Regarding the veteran's attempt to reopen his claim of 
service connection for arthritis of the hands, the Board 
finds that additional development by the RO on this issue is 
also necessary.  We note that service connection for 
arthritis was previously denied in a decision of the Board 
issued in November 1988.

Because the present appeal does not arise from an original 
claim, but rather comes from an attempt to reopen a claim 
which was previously denied, the Board must bear in mind the 
important distinctions between those two types of claims.  
Prior to our discussion of the evidence which has been 
submitted since the November 1988 rating decision, we must 
first note that the United States Court of Appeals for 
Veterans Claims (known as the Court of Veterans Appeals prior 
to March 1, 1999) has previously held that the Secretary of 
Veterans Affairs, and, on appeal, the Board, were required to 
perform a two-step analysis when a claimant sought to reopen 
a claim based upon new evidence.  First, it was to be 
determined whether the evidence was "new and material."  
Second, if the Board determined that the claimant had 
produced new and material evidence, the claim was reopened 
and the Board evaluated the merits of the veteran's claim in 
light of all the evidence, both old and new.  Manio v. 
Derwinski, 1 Vet.App. 144 (1991).  Whether the new evidence 
was "material" turned essentially upon the reasonable 
possibility that, when viewed in the context of all the 
evidence, it would change the outcome.  Colvin v. Derwinski, 
1 Vet.App. 171, 174 (1991).

Earlier this year, the Court held that the two-step Manio 
process has been replaced with a three-step process.  See 
Elkins v. West, 12 Vet.App. 209 (1999) (en banc), 
interpreting and applying a decision of the United States 
Court of Appeals for the Federal Circuit in Hodge v. West, 
155 F.3d. 1356 (Fed. Cir. 1998).  The procedure which we must 
now follow is - first, it must be determined whether the 
appellant has presented new and material evidence under 
38 C.F.R. § 3.156(a); second, after the claim has been 
reopened, it must be determined whether, based upon all the 
evidence of record, the claim, as reopened, is well grounded; 
third, if the claim is well grounded, the merits of the claim 
must be addressed and, if ripe for decision, adjudicated.  
Winters v. West, 12 Vet.App. 203 (1999) (en banc).  In 
addition, Hodge overruled Colvin and its progeny as to the 
materiality element of the new-and-material-evidence test.  
See Elkins, supra.

As defined by regulation, new and material evidence means 
evidence not previously submitted which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with the evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  The Federal Circuit Court has held that the 
regulatory standard alone must be the test of materiality.  
Hodge, supra.  

In determining whether new and material evidence has been 
presented, VA must initially decide whether evidence 
submitted since the prior final denial is, in fact, new.  As 
indicated by the regulation cited above, and by judicial 
caselaw, "new" evidence is that which was not of record at 
the time of the last final disallowance ("on any basis" - 
merits or otherwise) of the claim, and is not "merely 
cumulative" of other evidence that was then of record.  See 
Evans v. Brown, 9 Vet.App. 273, 283-285 (1996).  This 
analysis is undertaken by comparing newly received evidence 
with the evidence previously of record.  After evidence is 
determined to be new, the next question is whether it is 
material.  Although, as noted above, Hodge overruled Colvin 
and its progeny as to the materiality test, it does not 
appear that the analysis as to what is "new" evidence has 
been overruled.  See Vargas-Gonzalez v. West, 12 Vet.App. 
321, 326 (1999), noting that Hodge did not deal with the test 
for determining whether evidence is new, which is a 
determination separate from whether it is material.

As to the materiality standard, the Federal Circuit's holding 
in Hodge has been interpreted by a panel of the Court of 
Appeals for Veterans Claims:  "Hodge provides for a 
reopening standard which calls for judgments as to whether 
new evidence (1) bears directly or substantially on the 
specific matter, and (2) is so significant that it must be 
considered to fairly decide the merits of the claim."  
Fossie v. West, 12 Vet.App. 11, 20-21 (1998).  In determining 
whether newly submitted evidence is material under the 
caselaw discussed above, we are further guided by the Federal 
Circuit Court's discussion of the "uniquely pro-claimant" 
quality of the veterans' benefits system such that, although 
"not every piece of new evidence is 'material' . . . we are 
concerned . . . that some new evidence may well contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
will not eventually convince the Board to alter its ratings 
decision."  Hodge v. West, supra, at 1363.

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Evans, supra; 
Justus v. Principi, 3 Vet.App. 510 (1992).  This principle 
has been recently reaffirmed by the Court.  Kutscherousky v. 
West, 12 Vet.App. 369 (1999) (per curiam).  As noted above, 
under the precedent decision of the Court in the Evans case, 
in order to reopen a previously and finally denied claim 
there must be new and material evidence entered into the 
record since the most recent denial on any basis, either on 
the merits or on an attempted reopening.  Id. at 285.  
Therefore, the evidence which must be considered at this 
time, in connection with the veteran's attempt to reopen his 
claim, is that which has been submitted since the Board's 
November 1988 decision.  

Having discussed the appropriate legal analysis to be applied 
to the veteran's claim, the Board notes that, although the RO 
included a copy of the full text of 38 C.F.R. § 3.156 within 
the May 1997 SOC provided to the veteran, the RO appears to 
have analyzed his claim by applying the impermissible test 
set forth in Colvin, requiring that, in order to reopen a 
previously denied claim, "there must be a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome."  We acknowledge that the RO also noted that the 
evidence "essentially duplicates" previous evidence; 
however, we are unable to ascertain, from the September 1996 
rating decision, the May 1997 SOC, or the November 1997 SSOC, 
what analysis the RO applied in making that determination.  

The Court of Appeals for Veterans Claims has stated that, 
when the Board addresses a question not addressed by the RO, 
the Board must consider whether or not the claimant has been 
given adequate notice of the need to submit evidence or 
argument on that question and an opportunity to submit such 
evidence and argument.  If not, it must be considered whether 
the veteran has been prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384, 393 (1993).  In addition, if the Board 
determines the veteran has been prejudiced by a deficiency in 
the statement of the case, the Board should remand the case 
to the RO pursuant to 38 C.F.R. § 19.9 (1998), specifying the 
action to be taken.  Bernard, supra, at 394.  

The Board finds that the veteran's claim was adjudicated by 
the RO applying the impermissibly restrictive standard of 
Colvin, as specifically overruled by Hodge.  Since it appears 
the veteran's claim was adjudicated by the RO under an 
impermissibly strict standard, the veteran has been 
prejudiced.  As provided for by Bernard, the Board must 
therefore remand this claim to the RO for readjudication, as 
to the reopening issue, under 38 C.F.R. § 3.156.  

Accordingly, this case is REMANDED to the RO for the 
following actions:  

1.  The RO should provide the veteran with a 
Supplemental Statement of the Case on the issue 
of entitlement to service connection for basal 
cell carcinoma of the neck, claimed as due to 
exposure to Agent Orange, which includes 
reference to all relevant laws and regulations 
pertinent to this claim and to the reopening of 
claims.  

2.  The RO should ask the veteran to identify 
any physicians (VA or private) who have provided 
recent treatment for his claimed arthritis of 
the hands.  After obtaining any necessary 
releases, the RO should attempt to obtain any 
such private treatment records and any 
additional VA medical records, which are not 
already in the file, and incorporate them into 
the claims folder.  

3.  Thereafter, the RO should undertake any 
further warranted development and readjudicate 
the issue of whether new and material evidence 
has been submitted to reopen the claim for 
service connection for arthritis of the hands.  
In making this determination, the RO should 
review the complete record of evidence and 
argument received since the last final decision 
of record on the matter, and follow the 
provisions of 38 C.F.R. § 3.156(a), in 
accordance with the guidance of Hodge, Fossie, 
and Henderson, supra, and not the more 
restrictive requirements set forth in Colvin, 
supra.  If the determination remains unfavorable 
to the veteran, he and his representative should 
be provided an appropriate Supplemental 
Statement of the Case, in accordance with 38 
U.S.C.A. § 7105, and given the opportunity to 
respond.  

Upon completion of the requested development, the case should 
be returned to the Board for further appellate consideration, 
if necessary.  No action is required of the veteran until he 
receives further notice; however, he is advised that he has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals







